Case 1:16-cv-00375-FPG-JJM Document 95-44 Filed 03/25/19 Page 1 of 3




                EXHIBIT 44
Case 1:16-cv-00375-FPG-JJM Document 95-44 Filed 03/25/19 Page 2 of 3
                                   Case 1:16-cv-00375-FPG-JJM Document 95-44 Filed 03/25/19 Page 3 of 3


plan_id   as_of_date   ein         plan_num   plan_name                                      net_assets                   symbol   description
60439     12/31/2010   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,135,610,000   ARIFX    Wilmington Intermediate-Term Bond
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   ARIFX    Wilmington Intermediate-Term Bond
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   ARIFX    Wilmington Intermediate-Term Bond
60439     12/31/2014   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,897,430,000   ARIFX    Wilmington Intermediate-Term Bond
60439     12/31/2015   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,884,910,000   ARIFX    Wilmington Intermediate-Term Bond
60439     12/31/2010   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,135,610,000   ARMEX    Wilmington Mid Cap Growth
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   ARMEX    Wilmington Mid Cap Growth
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   ARMEX    Wilmington Mid Cap Growth
60439     12/31/2014   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,897,430,000   ARMEX    Wilmington Mid Cap Growth
60439     12/31/2010   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,135,610,000   ARPEX    Wilmington Small Cap Growth
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   ARPEX    Wilmington Small Cap Growth
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   ARPEX    Wilmington Small Cap Growth
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   GVLDX    Wilmington Short Duration Government Bond
60439     12/31/2014   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,897,430,000   GVLDX    Wilmington Short Duration Government Bond
60439     12/31/2010   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,135,610,000   GVPXX    MTB Prime Money Market
274434    12/31/2010   560906609   3          The Bank of America 401(k) Plan                $            8,323,190,000   MVIEX    MTB International Equity
60439     12/31/2010   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,135,610,000   MVIEX    MTB International Equity
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   MVIEX    MTB International Equity
60439     12/31/2010   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,135,610,000   MVIGX    MTB US Government Bond
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   MVIGX    MTB US Government Bond
60439     12/31/2015   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,884,910,000   MVSTX    Wilmington Short-Term Corporate Bond
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   WAAIX    Wilmington Aggressive Asset Allocation
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   WAAIX    Wilmington Aggressive Asset Allocation
60439     12/31/2014   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,897,430,000   WAAIX    Wilmington Aggressive Asset Allocation
60439     12/31/2015   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,884,910,000   WAAIX    Wilmington Aggressive Asset Allocation
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   WCAIX    Wilmington Conservative Asset Allocation
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   WCAIX    Wilmington Conservative Asset Allocation
60439     12/31/2014   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,897,430,000   WCAIX    Wilmington Conservative Asset Allocation
60439     12/31/2015   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,884,910,000   WCAIX    Wilmington Conservative Asset Allocation
261254    12/31/2010   530196605   8          The American Red Cross Savings Plan            $              520,105,000   WMRIX    Wilmington Multi-Manager Real Asset
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   WMRIX    Wilmington Multi-Manager Real Asset
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   WMRIX    Wilmington Multi-Manager Real Asset
60439     12/31/2015   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,884,910,000   WMRIX    Wilmington Multi-Manager Real Asset
60439     12/31/2011   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,294,730,000   WMSIX    Wilmington Small-Cap Strategy
60439     12/31/2012   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,500,170,000   WMSIX    Wilmington Small-Cap Strategy
60439     12/31/2014   160538020   4          M&T Bank Corporation Retirement Savings Plan   $            1,897,430,000   WMSIX    Wilmington Small-Cap Strategy
